MEMORANDUM *
We deferred submission of this case pending resolution of three related Oregon cases. In the first case, the Oregon Supreme Court reversed the Oregon Court of Appeals and held that Portland School District No. 1J was required to observe the merit system set out in the Custodians’ Civil Service Law, O.R.S. §§ 242.310-242.640, 242.990, when acquiring custodial services by contract. Walter v. Scherzinger, 339 Or. 408, 121 P.3d 644, 654 (2005). On April 27, 2006, the Oregon Supreme Court denied reconsideration of Walter and vacated and remanded the decisions of the Oregon Court of Appeals in the two other related cases. See Portland Pub. Sch. Dist. No. U v. Portland Custodian Civil Service Bd., 198 Or.App. 11, 108 P.3d 63 (2005); Scherzinger v. Portland Custodians Civil Service Bd., 196 Or.App. 384, 103 P.3d 1122 (2004).
In light of the Oregon Supreme Court’s decision in Walter and related proceedings, the judgment of the district court is reversed. This case is remanded for reconsideration consistent with these developments.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.